DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pg. 7-10, filed 04/16/21, regarding the newly added limitation “an upper limit of transmission power for uplink transmission to be used by the radio terminal across the first cell and the second” have been fully considered and are persuasive.  However, upon further consideration, a new ground(s) of rejection is made by Wu (Pub No 20140241281) in view of Stern-Berkowitz (Pub No 20130176953) and newly found reference Rahman (Pub No 20160174172) to teach the amended limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 47-58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (Pub No 20140241281) in view of Stern-Berkowitz (Pub No 20130176953) and Rahman (Pub No 20160174172).

Regarding claim 47 and 49 and 51 and 53 and 55 and 57,
 	Wu teaches a first radio station, comprising:
 	a memory storing instructions; and

 	transmit a Radio Resource Control (RRC) message including configuration information related to Dual Connectivity, to a radio terminal configured to perform Dual Connectivity using a first cell operated by the first radio station and a second cell operated by a second radio station, (interpreted as In this situation, the macro cell BS 102 may transmit a RRC message including the new system information to the UE 100. Accordingly, the UE 100 may communicate with the cell of the low-power BS 104 according to the new system information, see para [0293]).
 	send control information related to Dual Connectivity to the second station, and  (interpreted as The macro cell BS 102 transmits a cell addition request to the low-power BS 104, to request a cell addition for the UE 100 (step 402), see para [0033]).
 	However Wu does not teach send, to the second radio station, an upper limit of transmission power for uplink transmission in the first cell and 
 	Stern-Berkowitz embodiment A teaches send, to the second radio station, an upper limit of transmission power for uplink transmission in the first cell and an upper limit of transmission power for uplink transmission in the second cell. (interpreted The MeNB may determine the maximum power a WTRU is permitted to transmit in each UL CC or cell or set of configured UL CCs or cells that may belong to the same or different eNBs. The MeNB, or another eNB, may provide this value to the WTRU for each CC or cell or set of configured UL CCs or cells, possibly via RRC signaling. This may be the Pemax,c for the CC or cell or set of configured UL CCs or cells. For each CC or cell or set of configured UL CCs or cells, the MeNB may provide this value to the eNB controlling the CC or cell or set of configured UL CCs or cells, possibly over an X2 or X2-like interface to that eNB, see para [0261]).
	It would have been obvious to one of ordinary skill in the art to combine the system taught by Wu with the sending of power control as taught by Stern-Berkowitz so that the user equipment can be scheduled without causing much interference. 
 	However they do not teach an upper limit of a total transmission power for uplink transmission to be used by the radio terminal in the first cell and the second cell.
 	Rahman teaches an upper limit of transmission and an upper limit of transmission power for uplink transmission to be used by the radio terminal across the first cell and the second (interpreted as According to this method, one or more power control parameters for the  mobile terminal 10, such as PMAX or P0, are coordinated between the  two wireless network access points in such a manner as to guarantee that the  power constraint is satisfied, see para [0069]. The one or more power control parameters may comprise a total-power constraint P.sub.MAX for the mobile terminal, see para [0084]).
	It would have been obvious to one of ordinary skill in the art to combine the dual connectivity taught by Wu in view of Stern-Berkowitz with the total power in dual connectivity as taught by Rahman so that base stations can coordinate control for the UE power to prevent interference or efficiency in transmission for both base stations.

Regarding claim 48 and 54,
 	Wu in view of Stern-Berkowitz and Rahman teaches the first radio station according to claim 47, wherein the at least one processor is further configured to process the instructions to transmit the RRC message including an upper limit of transmission power for uplink transmission in the first cell, to the radio terminal  (interpreted as In this situation, the macro cell BS 102 may transmit a RRC message including the new system information to the UE 100. Accordingly, the UE 100 may communicate with the cell of the low-power BS 104 according to the new system information, see Wu para [00293]).

Regarding claim 50 and 52 and 56 and 58,
 	Wu in view of Stern-Berkowitz and Rahman teaches the first radio station according to claim 47, wherein the at least one processor is further configured to process the instructions to transmit the RRC message including an upper limit of transmission power for uplink transmission in the second cell, to the radio terminal (interpreted as Pemax.sub.c may be a maximum allowed output power for CC c signaled to the WTRU via RRC signaling as p-max for that CC, see Stern-Berkowitz para [0090]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G NGUYEN whose telephone number is (571)272-7732.  The examiner can normally be reached on M-F 10pm - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 





/BAO G NGUYEN/Examiner, Art Unit 2461                                                                                                                                                                                                        


/OMER S MIAN/Primary Examiner, Art Unit 2461